Continuation Sheet
Continuation of 12.  because: It remains the Examiner’s position that the claims are unpatentable for reasons previously of record in the final office action.

Response to Applicant’s Arguments
Applicant’s arguments in the response filed January 21, 2022 regarding the rejections of record have been carefully considered but are deemed unpersuasive.
Applicant argues that Kwak discloses “the monomer mixture may further include an alicyclic group-containing (meth)acrylate.  The alicyclic group-containing (meth)acrylate is a C5 to C20 cycloalkyl (meth)acrylate monomer and may include any of isobornyl (meth)acrylate, bornyl (meth)acrylate, and cyclohexyl(meth)acrylate.” but Applicant submits that when isobornyl acrylate is selected (as one of ordinary skill in the art might when studying Kwak as a whole and without impermissible hindsight), the adhesive film does not satisfy the Equations 3 and 4 of claim 1.  Further, Applicant has submitted an Affidavit showing data to support this argument.
	However, Kwak teaches isobornyl (meth)acrylate in the alternative to cyclohexyl (meth)acrylate, which is actually claimed, and the isobornyl (meth)acrylate is not required to be present in Kwak.  Since Kwak teaches the claimed cyclohexyl (meth)acrylate and isobornyl (meth)acrylate is not required in Kwak, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482. The examiner can normally be reached M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        

/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 22, 2022